DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 09 July 2021 is acknowledged.  The traversal is on the ground(s) that the fiber preform of claim 1 can be densified with a ceramic matrix.  This is not found persuasive because although the fiber sleeve could be densified with the ceramic matrix, the step of it being densified in the order set forth in claim 13 is not claimed in claim 1.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 May 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “an inner wall” which had already been set forth in claim 6. It is unclear if this is a new inner wall specific to the first fiber sleeve of the entire sleeve or if it is a double recitation of the inner wall from claim 6, making the claim indefinite. The same reasoning applies to claim 10, as it is unclear which “inner wall” it is referencing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walston (US 20160215634).
Regarding claim 1, Walston discloses a fiber-reinforced component for use in a gas turbine engine (Par. 0002) comprising a fiber sleeve forming a cooling channel (Figures 2 and 3, items 41-43, Par. 0042), a plurality of fiber plies enclosing the fiber sleeve (Figures 2 and 3, item forming first and second walls separated by the fiber sleeve (Figures 2 and 3 show first and second walls 44 with the sleeve between them) a matrix material between fibers of the fiber sleeve and the plurality of plies (Par. 0020 and 0041).
Regarding claim 2, Walston discloses the fiber sleeve changes in cross-sectional shape along an axial length of the fiber sleeve (Figures 2 and 3 show the sleeve changing in shape as you progress axially along the sleeve. The directionality of the axial length is not set forth in the claims so it is being interpreted as the R direction shown in Figure 1. As can be seen in Figures 2 and 3, the shape changes as you pass along the axial length).
Regarding claim 3, Walston discloses the fiber sleeve changes in cross-sectional area along an axial length of the fiber sleeve (Figures 2 and 3 show the sleeve changing in area as you progress axially along the sleeve. The directionality of the axial length is not set forth in the claims so it is being interpreted as the R direction shown in Figure 1. As can be seen in Figures 2 and 3, the shape changes as you pass along the axial length).
Regarding claim 4, Walston discloses an inner wall of the fiber sleeve is pressed together along at least a first portion of an axial length of the fiber sleeve to divide the fiber sleeve into a plurality of cooling channels along the first portion of axial length (Figure 2 shows the fiber sleeve being pressed together to create two cooling channels along this portion of the length).
Regarding claim 5, Walston discloses a second portion of the axial length of the fiber sleeve has a single cooling channel (Figure 3 shows the fiber sleeve having one single channel along a different portion of the axial length).
Regarding claim 12, Walston discloses that the matrix material comprises a ceramic (Par. 0041).

Claim(s) 1, 6, and 8 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Thomas (US 20160177743).
Regarding claim 1, Thomas discloses a fiber reinforced component for a gas turbine engine (Par. 0006 and Figure 2) comprising a fiber sleeve forming a cooling channel (Figure 2, item 38 shows the sleeve and Item 30 shows the cooling channel) a plurality of fiber plies enclosing the fiber sleeve, the plurality of fiber plies forming first and second walls separated by the fiber sleeve (Figure 2, item 36 shows the fiber plies that enclose the sleeve) and a matrix material between fibers of the fiber sleeve and the plurality of fiber plies (Par. 0006).
Regarding claim 6, Thomas discloses the fiber sleeve further comprises integral internal structures that protrude from an inner wall of the fiber sleeve (Figure 2, item 28 shows structures protruding from the inner wall of the fiber sleeve (36) and Paragraph 0029 states that the layers are bonded with a matrix infiltration process, making them integral).
Regarding claim 8, Thomas discloses the integral internal structures comprises a plurality of turns forming a helix along an axial length of the fiber sleeve (Figure 3, item 62 shows the fibers forming a helix along the axial length of the sleeve).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walston (US 20160215634) in view of Morrison (US 20120125585).
Regarding claim 6, Walston discloses the limitations of claim 1 as set forth in the above 102 rejection. However, Walston does not explicitly disclose integral internal structures that protrude from an inner wall of the fiber sleeve. Walston and Morrison are analogous prior art because both describe CMC structures for use in cooling hot gas path components. Morrison teaches a wall structure with integral cooling channels and projections (22A and 24A) projecting from the internal wall (internal wall of 40A) and paragraph 0015 states that the whole system is integral. Morrison also states in paragraph 0015 that the cooling tubes provide improved cooling effectiveness for the entire wall structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Walston to include the integral projections and passages of Morrison because the goal of Walston is to effectively cool the blade (Par. 0042) and the system of Morrison more effectively cools the airfoil (Par. 0015).
Regarding claim 7, Walston in view of Morrison teaches that the integral internal structures comprise a plurality of rings spaced along an axial length of the fiber sleeve (Figure 1 shows a plurality of rings (in 22A and 24A) that are spaced from each other and extend along an axial length of the sleeve).
Regarding claim 9, Walston in view of Morrison teaches that the sleeve comprises an inner wall formed by a first fiber sleeve (Morrison Figure 1, item 40A shows the first fiber sleeve with the inner wall being 36A), a fiber fill material disposed on an outer surface of the inner wall in locations of the integral internal structures (Figure 1, item 22A) an outer wall formed by a second fiber sleeve, the outer wall disposed around the fiber fill material and inner wall  (Figure 1, item 24A shows the second fiber sleeve with the outer wall being at the interface between 24A and 22A).
Regarding claim 10, Walston in view of Morrison teaches that the fiber fill material comprises a plurality of fiber rings (Figure 1 shows the fill 22A being a plurality of rings made of fibers).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walston (US 20160215634) in view of Hunter (US 6764754).
Regarding claim 11, Walston discloses the limitations of claim 1 as set forth in the above 102 rejection and describes that the fibers are woven or braided together (Par. 0040) but does not explicitly describe that a triaxial weave or braid is used. Because Walston describes that the fibers are braided but does not describe the orientation, a braiding orientation must be chosen. Walston and Hunter are analogous prior art because both describe composites with fibers in a matrix. Hunter describes that triaxial fabric weave can be used in composite weaving (Col. 2, lines 54-64). Because Walston does not describe the specific braiding orientation to be used and Hunter describes that a triaxial braiding orientation can be used to form composites, the weave of Hunter would provide predictable results in the system of Walston. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745